MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                               Oct 07 2019, 5:31 am
court except for the purpose of establishing                                 CLERK
the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mark D. Altenhof                                         Curtis T. Hill, Jr.
Goshen, Indiana                                          Attorney General of Indiana

                                                         Monika Prekopa Talbot
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Pink A. Robinson,                                        October 7, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-2218
        v.                                               Appeal from the Elkhart Circuit
                                                         Court
State of Indiana,                                        The Honorable Michael A.
Appellee-Plaintiff.                                      Christofeno, Judge
                                                         Trial Court Cause No.
                                                         20C01-1609-F3-45



Friedlander, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2218 | October 7, 2019                  Page 1 of 20
[1]   Pink A. Robinson appeals his three convictions of robbery with a deadly
                                           1
      weapon, all Level 3 felonies. He also appeals his aggregate sentence of forty-

      eight years, with three years suspended. We affirm.


[2]   Kristina Wortinger was an assistant manager at a women’s clothing store in

      Elkhart, Indiana. On January 9, 2016, at 8:30 p.m., she was at work, along

      with Reta Holley, a sales associate. A customer, Angela Heitzman, was also

      present. The sun had set, and it was raining.


[3]   Two men entered the store through the front door just as Heitzman had

      finished paying Holley for a purchase. One of the men wore a hooded jacket

      with the hood up and was carrying a bag bearing the store’s logo. Wortinger

      greeted him, thinking he was returning a purchase. Next, Wortinger noticed

      the second man was wearing a bandana over his face, leaving only his eyes

      visible. At that point, the man in the hooded jacket walked around the counter

      and pointed a handgun at her. The man in the bandana approached Heitzman

      and pointed a handgun at her. The men yelled at all three women, ordering

      them to go to the dressing room.


[4]   Once they were all in the dressing room, the men asked which of them was the

      manager and had keys. Wortinger admitted she was the manager, and the man

      in the hooded jacket ordered her to come with him. As she complied, she




      1
          Ind. Code § 35-42-5-1 (2014).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2218 | October 7, 2019   Page 2 of 20
      noticed he was wearing black gloves, and the man in the bandana was wearing

      blue latex gloves.


[5]   Wortinger and the man went to the safe, which was near the cash register. It

      appeared to her that the man already knew where the safe was located.

      Wortinger unlocked the safe, but it was empty. Next, the man ordered her to

      open the cash registers. He took money from the registers and ordered

      Wortinger to return to the dressing room.


[6]   While Wortinger and the man in the hooded jacket were gone, the man in the

      bandana had remained in the dressing room with Holley and Heitzman. In a

      loud voice, he ordered them to undress down to their underwear as he

      continued to point a handgun at them. They complied. The man in the

      bandana also ordered Heitzman to give him her purse. She handed the purse to

      him, but as she did so she attempted to dump it out, and some of the contents

      fell on the floor. The man took the purse, which Heitzman later learned still

      contained her wallet and car keys.


[7]   When Wortinger and the man in the hooded jacket returned to the dressing

      room, she noticed that a third man was present and was accompanying the two

      gunmen. The men told her to deactivate the alarm on the store’s back door.

      Wortinger initially lied, saying she did not know how to turn it off. Two of the

      men pointed their guns at her face, and told her they knew she could deactivate

      the alarm.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2218 | October 7, 2019   Page 3 of 20
[8]    Wortinger, who was thinking of her daughter back home, turned off the back

       door alarm. One of the men initially wanted to order the women to go with

       them, but after a brief discussion they instead ordered the women to lie on the

       ground for ten minutes. The men left, taking Holley and Heitzman’s clothes

       with them. After the men left, Wortinger called 911 to report the robbery and

       locked the doors. She was terrified and crying. Holley and Heitzman began to

       put on clothes they found in the store.


[9]    Corporal Dustin Young of the Elkhart Police Department (“EPD”) was

       dispatched to the store along with other officers, and he arrived within a few

       minutes of Wortinger’s call. He knocked on the front door, and Wortinger

       unlocked it and let him in. She appeared to be very frightened and wanted to

       lock the door behind the officer, even after he explained more officers were on

       the way. Corporal Young also saw Holley and Heitzman putting on clothes.


[10]   Wortinger continued to cry and had difficulty communicating, but she

       managed to describe the three robbers’ clothes for Corporal Young. She also

       told Corporal Young she was terrified and had thought that she was going to

       die.


[11]   Next, Officer Kacy Weaver (who subsequently married and changed her name

       to Kacy Weaver Denesuk) arrived at the store. She had been trained in

       collecting evidence and took photographs throughout the store. Officer Weaver

       noted that the cash register area had been ransacked. When she entered the




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2218 | October 7, 2019   Page 4 of 20
       dressing room area, she photographed items that were scattered on the floor,

       which Heitzman later identified as having been in her purse.


[12]   Another officer arrived with a K9 unit and searched behind the store. He found

       a boot near two blue latex gloves on the ground and contacted Officer Weaver.

       She also found a dollar bill on the ground a little further away. Officer Weaver

       photographed and collected the boot, gloves, and dollar bill. Holley later

       identified the boot as hers.


[13]   The blue latex gloves were sent to a state laboratory for DNA testing. An

       analyst generated a DNA profile from one of the gloves and uploaded the

       profile into Indiana’s DNA database. The analyst learned that the DNA profile

       matched Robinson’s already-existing profile in the database. The EPD then

       obtained a search warrant for a DNA sample from Robinson, collected the

       sample, and submitted it to the laboratory for further testing. The analyst

       developed a DNA profile from Robinson’s sample and compared it with the

       DNA profile derived from the blue latex glove. The profiles were consistent

       and estimated to occur once in more than eight trillion unrelated individuals.


[14]   After the robbery, Holley continued to work at the store, but she works only

       during daylight hours and is scared of male customers. When a male customer

       enters the store, she hides in the bathroom until they leave. Heitzman did not

       go back to the store for four months.


[15]   On September 21, 2016, the State charged Robinson with three counts of

       robbery while armed with a deadly weapon, all Level 3 felonies. The case was

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2218 | October 7, 2019   Page 5 of 20
       tried by jury, and the jury determined Robinson was guilty as charged. The

       trial court sentenced Robinson to an aggregate sentence of forty-eight years,

       with three years suspended to probation. This appeal followed.


[16]   Robinson raises five issues, which we consolidate and restate as:


               1.       Whether the trial court erred in granting the State’s
                        challenge for cause of a potential juror.

               2.       Whether the trial court erred in allowing a witness to
                        testify about fingerprint evidence.

               3.       Whether the evidence is sufficient to sustain Robinson’s
                        convictions.

               4.       Whether Robinson’s sentence is inappropriate in light of
                        the nature of the offense and the character of the offender.


                          1. Jury Selection – Challenge for Cause
[17]   Robinson argues the trial court erred in granting the State’s challenge for cause

       of potential juror 1869. “An impartial jury is the cornerstone of a fair trial,

       guaranteed by the Sixth Amendment and Article 1, Section 13 of our Indiana

       Constitution.” Ramirez v. State, 7 N.E.3d 933, 936 (Ind. 2014). The purpose of

       the jury selection process is to determine whether potential jurors can render a

       fair and impartial verdict in accordance with the law and evidence. Lindsey v.

       State, 916 N.E.2d 230 (Ind. Ct. App. 2009), trans. denied.


[18]   Parties and trial courts achieve an impartial jury by removing potential jurors

       who cannot render a fair and impartial verdict. Oswalt v. State, 19 N.E.3d 241

       (Ind. 2014). Parties may seek to remove a potential juror using two processes:

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2218 | October 7, 2019   Page 6 of 20
       a challenge for cause; or a peremptory challenge. See id. at 246 (discussing the

       two processes).


[19]   This case concerns a challenge for cause. A motion to exclude a potential juror

       for cause may be granted when a potential juror’s views would prevent or

       substantially impair the performance of a juror’s duties in accordance with the

       court’s instructions or the juror’s oath. Id. (quotation omitted). Indiana Code

       section 35-37-1-5 (1989) and Indiana Jury Rule 17 “list many additional bases

       for removing a prospective juror for cause.” Oswalt, 19 N.E.3d at 246. For

       example, Indiana Code section 35-37-1-5 states that a potential juror may be

       challenged for cause if, among other grounds, “the person is biased or

       prejudiced for or against the defendant.” In addition, Indiana Jury Rule 17

       provides in relevant part that a “court shall sustain a challenge for cause if the

       prospective juror: . . . is biased or prejudiced for or against a party to the case.”


[20]   Whether a trial court should excuse a particular juror for cause rests within its

       sound discretion, and we will reverse the trial court only when its decision is

       illogical or arbitrary. Lindsey, 916 N.E.2d 230. We afford substantial deference

       to trial judges regarding this decision because they see potential jurors firsthand

       and are in a much better position to assess whether they can serve without bias

       and reach a decision based on the law. Id.


[21]   In Byers v. State, 709 N.E.2d 1024 (Ind. 1999), the trial court granted the State’s

       request to exclude a potential juror for cause. The juror had previously been

       represented by Byers’ trial counsel in a criminal case and stated that he had


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2218 | October 7, 2019   Page 7 of 20
       been treated unfairly by police. The potential juror further agreed that serving

       as a juror might present a problem, and if he were the defendant, having a

       person like him on the jury would be “a plus.” Id. at 1026. A panel of this

       Court affirmed the trial court’s decision, concluding the potential juror’s prior

       representation by Byers’ counsel, plus the potential juror’s belief that he had

       been treated unfairly by police, suggested he could not be impartial.


[22]   In Robinson’s case, prospective jurors filled out questionnaires, which were

       provided to the parties prior to jury selection. During jury selection, the
                                                                        2
       prosecutor asked potential juror 1869, a woman, about her questionnaire, and

       the following exchange occurred:


               Q:     1869, you had made a comment on your questionnaire
               about, um, that you’re a victim of the unfairness of the country’s
               judicial system. So, obviously, that was a red flag for me. Let’s
               talk about that a little bit. Do you remember writing that?

               A:       Yes.

               Q:     Okay. Now, while I’m curious and I want to know,
               because I’m a fix it kind of person, I know that that’s not where
               we’re supposed to be right now. So, I want to – I need to ask you
               this question. Do you feel like the judicial system is flawed?

               A:       It’s two-fold.

               Q:       Okay. Tell me two-fold.




       2
         The potential juror’s race is unspecified in the record. The trial court noted: “[t]he Court does not know
       whether Juror 1869 is, in fact, an African-American woman. I would say this, it is the Court’s perspective
       that she certainly appeared to be an African-American woman, or at least she appeared not to be a Caucasian
       woman.” Tr. Vol. II, p. 67.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2218 | October 7, 2019                 Page 8 of 20
        A:    Yes, but I don’t think it’s my responsibility here today, nor
        am I capable here today, to fix it.

        Q:     Okay. That makes sense to me. I understand that. So, is
        that the twofold part of it?

        A:       Yes.

        Q:       So, why -

        A:    Yes, I think it’s flawed, but it is not my responsibility for
        what you called me here for to fix it.

        Q:       Okay.

        A:       Nor can I do that here today for what I’ve been called to
        do.

        Q:    Okay. You also talk about not judging people and not
        being a busy body in other people’s business.

        A:       Yes.

        Q:       What do you mean by that?

        A:       That it is not for me to judge people one way or the other.

        Q:       Okay.

        A:     And that I have to be about the business of making sure
        that I do what I have to do to be a productive member of society
        and just try to make the world better from what I can do.

        Q:       Okay.

        A:       For whatever task that I am put to do in that moment.

        Q:       Do you think this process is about judging people?

        A:       No.

        Q:       Okay, what is it about?

        A:     Law breakers and bringing them to justice. Bringing
        justice to people that’s been wronged.


Court of Appeals of Indiana | Memorandum Decision 18A-CR-2218 | October 7, 2019   Page 9 of 20
        Q:     So, if someone – if someone has broken the law, do you
        believe they need to be held accountable for it?

        A:       Yes.

        ****

        Q:       . . . . Now, a long time ago.

        A:       Yes.

        Q:       A long time ago, you had some issues, correct?

        A:       Yes.

        Q:       Let’s see. Young and dumb?

        A:       Yeah, yeah, yes, young and dumb.

        Q:    Okay. Anything about that experience that left a bad taste
        in your mouth?

        A:       No.

        Q:       Did you – how did it turn out?

        A:       I served time in the penitentiary.

        Q:       Did you think it was fair?

        A:       Yes.

        Q:       Okay. Did you learn from it?

        A:       Yes.

        Q:     Okay. And you had a member of your immediate family
        that’s had something to do with the system. Anything about
        that? Were they treated fairly?

        A:       Yes.

        Q:       Okay. All right. Thank you.

Tr. Vol. II, pp. 36-41.


Court of Appeals of Indiana | Memorandum Decision 18A-CR-2218 | October 7, 2019   Page 10 of 20
[23]   Robinson then questioned potential jurors. He had the following exchange

       with potential juror 1869:


               Q:     You had made some statements on your juror
               questionnaire previously. Um, were you talking, when you
               wrote your juror questionnaire, were you talking about the
               system as a whole, as opposed to a particular instance?

               A:    It’s been so long since I wrote that statement, but, um, can
               you read it?

               Q:       Sure.

               A:       I’m pretty sure.

               Q:    You discussed being a victim of unfairness of the judicial
               system.

               A:       Yes.

               Q:    And were you talking about the judicial system as a
               whole?

               A:   No, I was just talking about the incident that had
               something to do with me at that time.

               Q:      Okay. So, are you able to put what happened to you at
               that particular time aside and be a juror on this case and rule
               fairly and impartially?

               A:       Yes, I could.

       Id. at 60-61.


[24]   After Robinson finished his questions, a sidebar was held off the record. The

       trial court then excused several jurors, including potential juror 1869. After the

       jury was selected and excused for the day, the trial court held a hearing on the

       record. Robinson objected to the State challenging potential juror 1869 for

       cause. He argued that the potential juror had “clarified her responses” to her

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2218 | October 7, 2019   Page 11 of 20
       questionnaire and would be fair. Id. at 64. In response, the State contended

       that the contradiction between the potential juror’s statements in her

       questionnaire and her statements in court indicated that she may have “an

       agenda” or may have been “trying to avoid being called as a juror when she

       filled out her questionnaire.” Id. at 65-66. The trial court issued the following

       ruling:


               I believe [the prosecutor] accurately read the statements from the
               perspective [sic] Juror 1869’s questionnaire, which that is good
               because the Court wanted that as part of the record. Now, what
               the Court notes, and this goes to questioning by both the State of
               Indiana and the Defense, and it directly is related to the Court’s
               decision to allow Juror 1869 to be struck for cause. Juror 1869’s
               responses were inconsistent with the responses she gave on her
               questionnaire. But just as importantly, her responses to the State
               and her responses to the Defense, to questioning during voir dire,
               was [sic] also inconsistent. And this is the response that was the
               most troubling to the Court, and I cer -- I’m not arguing with
               you, [Robinson], I – I heard what you said and I certainly
               acknowledge your argument and what you said and I thought
               you stated that accurately but the – but the – the statement that
               prospective Juror 1869 made was to a question by [Robinson]
               and her response was that she was a victim of unfair judicial
               system to her, which means, it’s very personal to her, which is
               that exactly what she expressed on her jury questionnaire.

               From the Court’s perspective, I think when you look at the
               totality of that, there is no question but what prospective Juror
               1869 should have been released for cause.

       Id. 67-68.


[25]   We agree with the trial court that potential juror 1869’s statements in her

       questionnaire sharply contradicted her statements during the hearing. In the

       questionnaire, she described a prior interaction with the legal system in strongly


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2218 | October 7, 2019   Page 12 of 20
       negative terms, stating that she, like the potential juror in Byers, had been a

       victim of the country’s legal system. By contrast, during the hearing, although

       the potential juror agreed with Robinson that her belief that the justice system

       was unfair resulted from her prior criminal case, she also told the prosecutor

       that the prior case did not leave a bad taste in her mouth, and she had been

       treated fairly. The trial judge was in the best position to assess potential juror

       1869’s credibility in light of these contradictory statements and could have

       reasonably determined that she could not be impartial. The trial court did not

       abuse its discretion. See Byers, 709 N.E.2d 1024 (potential juror’s statement that

       he “had not been treated fairly by the police” was grounds for a challenge for

       cause).


[26]   On a related topic, Robinson argues that excusing proposed juror 1869 from

       service violated the United States Supreme Court’s holding in Batson v.

       Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed.2d 69 (1986), which held that

       racial discrimination in jury selection violates the Equal Protection Clause.

       Batson is procedurally distinguishable from the current case because Batson

       addressed racial discrimination in the context of peremptory challenges, not

       challenges for cause, during jury selection. See, e.g., State v. Bowers, 482 N.W.2d

       774, 776 (Minn. Sup. Ct. 1992) (“To our knowledge, however, neither [the

       United States Supreme Court] nor any state court has expanded Batson to

       challenges for cause”).


[27]   This is not to say that racial discrimination is permissible in the context of

       challenges for cause. Rather, “if a prosecutor has demonstrated a challenge for

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2218 | October 7, 2019   Page 13 of 20
       cause is necessary,” then the prosecutor has presented a racially neutral

       explanation for removing the juror, thus meeting the standard set forth in

       Batson. Bowers, 482 N.W.2d at 776. In the current case, the prosecutor

       questioned potential juror 1869’s impartiality due to the strong contradictions

       between her questionnaire and her answers at trial. Further, the prosecutor did

       not challenge for cause another potential juror of color. We conclude Robinson

       has failed to demonstrate reversible error.


                           2. Admission of Fingerprint Evidence
[28]   Robinson claims the trial court erred in admitting testimony about fingerprint

       analysis from Sergeant Denise Houser, claiming she was not qualified as an

       expert. The State argues that Robinson waived this claim for failure to timely

       object and for failure to state the reason for the objection. Based on our review

       of the transcript, we disagree with the State and address the merits of

       Robinson’s claim.


[29]   Indiana Evidence Rule 702 provides:


               (a) A witness who is qualified as an expert by knowledge, skill,
               experience, training, or education may testify in the form of an
               opinion or otherwise if the expert’s scientific, technical, or other
               specialized knowledge will help the trier of fact to understand the
               evidence or to determine a fact in issue.


               (b) Expert scientific testimony is admissible only if the court is
               satisfied that the expert testimony rests upon reliable scientific
               principles.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2218 | October 7, 2019   Page 14 of 20
[30]   Absent an abuse of discretion, we will not disturb a trial court’s determination

       that a witness is qualified to testify as an expert and render an expert opinion.

       Ross v. State, 665 N.E.2d 599 (Ind. Ct. App. 1996). An abuse of discretion

       occurs if the trial court’s decision is clearly against the logic and effect of the

       facts and circumstances before the court, or the reasonable, probable, and actual

       deductions to be drawn therefrom. Id.


[31]   During Robinson’s trial, Sergeant Houser explained that she is in charge of the

       EPD’s crime scene unit and evidence facility. She has bachelor’s degrees in

       criminal justice and psychology, and she graduated from the Indiana Law

       Enforcement Academy. She was an evidence technician for three years,

       reporting to crime scenes to collect evidence including fingerprints and DNA

       swabs. In 2010, Sergeant Houser was promoted to an evidence technician with

       the EPD’s Criminal Investigations Division, which required more advanced

       training. During her employment with the EPD she has regularly attended

       additional training courses on topics including crime scene processing and

       discovering latent fingerprints on skin. In addition, Sergeant Houser supervises

       and trains the EPD’s evidence technicians.


[32]   Robinson objected to Sergeant Houser explaining how fingerprints are

       generated, identifying the processes that evidence technicians use to detect and

       preserve fingerprints, and describing the circumstances under which EPD

       evidence technicians would or would not search for prints. We conclude from

       the preceding paragraph that the State set forth sufficient evidence from which

       the trial court could conclude that Sergeant Houser qualified as an expert

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2218 | October 7, 2019   Page 15 of 20
       witness on fingerprint evidence. The court did not abuse its discretion. See

       Ross, 665 N.E.2d 599 (no abuse of discretion in qualifying witness as DNA

       expert; witness testified about his education and experience).


                                  3. Sufficiency of the Evidence
[33]   Robinson argues the State failed to provide sufficient evidence to sustain his

       three convictions for armed robbery. He specifically claims the State failed to

       demonstrate he participated in the robberies.


[34]   When an appellant challenges the sufficiency of the evidence to sustain a

       conviction, we look to the evidence and the reasonable inferences therefrom

       which supports the verdict. Parsley v. State, 557 N.E.2d 1331 (Ind. 1990). The

       identity of the perpetrator of a crime is a question of fact, not law, and the

       weight given to identification evidence is a function of the trier of fact. Watkins

       v. State, 551 N.E.2d 1145 (Ind. 1990). If there is evidence of probative value

       from which a reasonable trier of fact could infer that appellant was guilty

       beyond a reasonable doubt, then the conviction must be affirmed. Parsley, 557

       N.E.2d 1331.


[35]   To obtain three convictions of armed robbery as charged, the State was required

       to prove beyond a reasonable doubt that: (1) Robinson (2) knowingly (3) took

       property (money or clothing) (4) of another person (Wortinger, Holley, and

       Heitzman, respectively) (5) by putting the person in fear (6) while armed with a

       deadly weapon (a gun). Ind. Code § 35-42-5-1.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2218 | October 7, 2019   Page 16 of 20
[36]   One of the gunmen who participated in the store robbery wore blue latex gloves

       and had placed a bandana on his face. That man worked with the suspect in

       the hooded jacket, who emptied the cash registers. Meanwhile, the man in the

       bandana ordered Holley and Heitzman to disrobe. He took Heitzman’s purse,

       and when the robbers fled from the store through the back door, he also took

       Holley and Heitzman’s clothes.


[37]   When the police searched behind the store, they found Holley’s boot near a set

       of blue latex gloves. The gloves were submitted for DNA testing, and a DNA

       profile generated from one of the gloves matched Robinson’s DNA profile.

       During questioning by a detective, Robinson denied that he had ever been to

       that store. This is sufficient evidence to establish that Robinson participated in

       the store robbery. See Curtis v. State, 42 N.E.3d 529 (Ind. Ct. App. 2015)

       (evidence sufficient to sustain conviction for armed robbery; Curtis had

       discarded a plastic bottle before entering the store, and his DNA was later

       discovered on the bottle), trans. denied.


[38]   Robinson notes that none of the three women identified him or anyone else as a

       participant in the robberies. This is a request to reweigh the evidence, which

       our standard of review forbids. We affirm the trial court on this issue.


                                 4. Appropriateness of Sentence
[39]   Robinson argues his sentence is inappropriately high and asks the Court to

       order two or all three of his sentences to be served concurrently rather than

       consecutively. Article 7, section 6 of the Indiana Constitution authorizes this

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2218 | October 7, 2019   Page 17 of 20
       Court to “review and revis[e]” sentences. This constitutional authority is

       implemented through Indiana Appellate Rule 7(B), which provides: “The

       Court may revise a sentence authorized by statute if, after due consideration of

       the trial court’s decision, the Court finds that the sentence is inappropriate in

       light of the nature of the offense and the character of the offender.”


[40]   The principal role of appellate review under Rule 7(B) is to attempt to leaven

       the outliers, not to achieve a perceived correct result in each case. Threatt v.

       State, 105 N.E.3d 199 (Ind. Ct. App. 2018), trans. denied. As a result, the

       question is not whether another sentence is more appropriate, but whether the

       sentence imposed is inappropriate. King v. State, 894 N.E.2d 265 (Ind. Ct. App.

       2008). “[W]hether we regard a sentence as appropriate at the end of the day

       turns on our sense of the culpability of the defendant, the severity of the crime,

       the damage done to others, and myriad other factors that come to light in a

       given case.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008). Robinson

       has the burden of proving his sentence is inappropriate. Estrada v. State, 969

       N.E.2d 1032 (Ind. Ct. App. 2012), trans. denied.


[41]   At the time Robinson committed his three offenses, the maximum sentence for

       a Level 3 felony was sixteen years, the minimum sentence was three years, and

       the advisory sentence was nine years. Ind. Code § 35-50-2-5 (2014). The trial

       court sentenced Robinson to sixteen years on each conviction, with three years

       suspended to probation for Count I. The court further ordered Robinson to

       serve the three sentences consecutively, for an aggregate sentence of forty-eight

       years, with three suspended to probation.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2218 | October 7, 2019   Page 18 of 20
[42]   Starting with the nature of the offenses, Robinson notes his aggregate executed

       sentence is close to the maximum and claims there “was nothing particularly

       heinous about the offenses.” Appellant’s Br. p. 21. We disagree. Robinson

       and his accomplices attempted to conceal their identities and appeared to have

       advance knowledge of the store’s layout and security, which indicates a degree

       of planning.


[43]   Although use of a deadly weapon is an element of the offenses here, Robinson

       and his accomplices chose to use the handguns by pointing them directly at the

       three women. Further, when Wortinger claimed she did not know how to

       deactivate the back door alarm, Robinson and his companion pointed their

       guns at her head. His actions placed all three women in greater danger and

       terror than the elements of the offense required.


[44]   In addition, Robinson committed robbery against Holley and Heitzman by

       ordering them to disrobe at gunpoint and then stealing their clothes and

       Heitzman’s purse. This act terrified and humiliated them, and he presumably

       gained very little from taking their clothes.


[45]   Finally, the robberies had long-term negative effects on Holley and Heitzman.

       Holley stopped working at night, and she is still fearful every time a man enters

       the store. Heitzman did not return to that store for four months. Nothing

       about the nature of the robberies merits a downward sentencing adjustment.


[46]   Turning to the character of the offender, Robinson was thirty-nine years old at

       sentencing. His criminal history includes convictions of dealing in cocaine or a

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2218 | October 7, 2019   Page 19 of 20
       narcotic drug, robbery, battery resulting in bodily injury, two counts of resisting

       law enforcement, being a felon in possession of a handgun, operating a vehicle

       without ever receiving a license, and operating a vehicle without ever receiving

       a license with a prior conviction. It is troubling that Robinson continues to

       commit robberies and gun-related offenses. In addition, he was serving a

       sentence in community corrections when he committed the offenses at issue in

       this case. The State further alleged during sentencing that Robinson has a child

       support arrearage dating back to 2015, and Robinson’s employment history is

       spotty at best. Robinson has failed to demonstrate that a reduction of his forty-

       eight-year sentence is appropriate in light of his character.


[47]   For the reasons stated above, we affirm the judgment of the trial court.


[48]   Judgment affirmed.


       May, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2218 | October 7, 2019   Page 20 of 20